Citation Nr: 0425580	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a psychiatric disorder.

Whether new and material evidence has been received to reopen 
a claim for service connection for a left hand disorder 
(residuals of amputation of finger).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied service connection 
for a nervous condition.  [The Board has recharacterized the 
issue on appeal as service connection for a psychiatric 
disorder to clarify the claimed condition is psychiatric in 
nature, not a disorder of the nervous system.]  The veteran 
filed a timely appeal in May 1996.  In his appeal, the 
veteran raised the issue of the prior denial for a left hand 
condition.  Reopening of this claim was initially denied in 
the June 1996 Hearing Officer's decision/supplemental 
statement of the case (SSOC).  The Board will accept a 
statement from the veteran received in July 1998 as a timely 
appeal, since it was submitted in response to a May 1998 
SSOC.  

In September 2003, a hearing was held at the New York RO 
before the undersigned Acting Veterans Law Judge.  

For the reasons given below, the left hand claim is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  




FINDINGS OF FACT

1.  The veteran engaged in combat during the Vietnam War, as 
evidenced by his receipt of the Combat Action Ribbon.

2.  The veteran currently has post-traumatic stress disorder 
(PTSD), which the medical evidence relates to exposure to 
traumatic events during service.


CONCLUSION OF LAW

The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

The claim for a "nervous condition" (claim that events in 
service had permanently affected the veteran's psychological 
functioning) was filed in September 1995.  The basis of the 
denial of this claim in November 1995 and in each SSOC 
thereafter was lack of evidence showing diagnosis of a 
psychiatric disability related to service.  At the time of 
the last SSOC in May 2003, recent VA treatment records showed 
diagnosis of paranoid schizophrenia, but no discussion of the 
relationship, if any, of this condition to the veteran's 
military service.

However, in March 2004, the RO received additional VA 
treatment records which showed initial diagnosis of PTSD in 
January 2004.  The RO has not had a chance to consider this 
evidence, but in light of the favorable decision contained 
herein, there is no prejudice to the veteran by the Board's 
consideration of the evidence in the first instance.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  Effective 
on and after March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2003) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

The veteran's service documents show foreign service of 
approximately 13 months and receipt of, among other things, a 
Vietnam Service Medal and a Vietnam Campaign Medal.  A 
Vietnam Service Medal was awarded if a veteran served between 
July 4, 1965 and March 28, 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of the operations in 
Vietnam.  United States of America Department of Defense 
Manual of Military Decorations and Awards, Appendix D at D-
20, July 1990.  A Vietnam Campaign Medal was awarded to all 
service personnel within the cited theater, and it does not 
rule in, or rule out, combat.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 7-7, September 1996.  Despite the lack of official 
personnel records in the file, these awards are sufficient to 
indicate that the veteran served in Vietnam, or the area 
around Vietnam.

The veteran also received a Combat Action Ribbon, a clear 
indicator of combat service.  Therefore, the Board concludes 
that he is a combat veteran, and his alleged stressors during 
service are accepted as true to the extent they are 
consistent with the places, types and circumstances of a 
claimant's military service.  38 C.F.R. § 3.303(a).  

The Board has examined the 2004 VA documents showing 
diagnosis of PTSD, and the incidents described therein (enemy 
encounters, casualties, incoming sniper fire, etc.) are 
consistent with combat service.  The VA psychiatrist has 
rendered an opinion that the veteran has PTSD directly 
related to his Vietnam service.  There are no contrary 
medical opinions of record, and there is no reason for the 
Board to doubt the veracity of the veteran's statements upon 
which the diagnosis was made.  Accordingly, the Board finds 
that the veteran has PTSD as a result of his military 
service.

The Board notes the veteran had claimed, in the alternative, 
that he had a psychiatric disorder secondary to the left hand 
injury he incurred during service.  In light of the grant for 
service connection for PTSD, further discussion of this 
allegation is not necessary.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.


REMAND

In May 1968, the veteran incurred a gunshot wound to the left 
hand while trespassing in a private home.  He was 
intoxicated, and the investigative reports from service 
indicate that he had no recollection of entering the home or 
of the circumstances surrounding the shooting.  The Marine 
Corps concluded that the injury to the veteran's left hand 
(and resulting partial amputation of the left fifth finger 
and open comminuted fracture of the left third finger) was 
the result of his own misconduct.  In August 1970, VA denied 
service connection for residuals of gunshot wound to the left 
hand, also concluding that the injury was due to the 
veteran's own willful misconduct and was not in the line of 
duty.  The veteran now seeks to reopen this claim.

A remand is required for due process reasons.  This claim 
must be remanded to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate this claim, what his responsibilities were with 
respect to the claim, and whether VA would assist him in any 
manner.  He was also not informed of the need to provide VA 
with any relevant evidence in his possession.  The Board 
notes that the May 2003 SSOC contained a general statement 
that the discussion in the SSOC informed the veteran what 
evidence was needed to substantiate the claim.  In light of 
the specific nature of the denial of this claim - a finding 
of willful misconduct - such generalities provide the veteran 
no useful information as to what is needed to reopen this 
claim.  To accord him every consideration, the Board will 
remand the claim for compliance with the notice and duty to 
assist provisions contained in this law and to ensure the 
veteran has had full due process of law.  

The veteran alleges incompetency prevented him from appealing 
the RO's 1970 determination as to willful misconduct.  This 
Remand hereby advises him of the type of evidence he would 
need to submit to substantiate this allegation.  Cf. 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) 
(equitable tolling of time period to appeal to the United 
States Court of Appeals for Veterans Claims based on mental 
illness).  He would need to submit evidence showing that his 
failure to file an appeal was the direct result of mental 
illness that rendered him incapable of "rational thought or 
deliberate decision making" or "incapable of handling his 
own affairs or unable to function in society."  Id.  A 
medical diagnosis alone or vague assertions of mental 
problems will not suffice.

Accordingly, this case is remanded for the following:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
left hand claim.  The notice must be 
specific to the claim on appeal and must 
inform the veteran what evidence would be 
needed to reopen a claim that had been 
denied on the basis of a finding of 
willful misconduct.  


The veteran should also be informed that 
he should provide VA with copies of any 
relevant evidence in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Then, after ensuring that any actions 
needed to comply with the VCAA have been 
completed, the RO should readjudicate the 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must include 
consideration of all medical evidence 
pertinent to the veteran's claim received 
since the supplemental statement of the 
case of May 2003.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	AMANDA R. BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



